

Exhibit 10.28


 
AMENDMENT TO THIRD AMENDED AND RESTATED
OPERATING AGREEMENT




This Amendment is dated and effective as of January 1, 1994 and relates to the
Third Amended and Restated Operating Agreement dated as of November 21, 1985, as
amended and restated as of December 19, 1985 and as further amended and
interpreted, between Hyster Company, an Oregon corporation and Hyster Credit
Company, a division of AT&T Commercial Finance Corporation, a Delaware
corporation ("Operating Agreement").


RECITALS


Effective January 1, 1994, Hyster Company merged with a Delaware corporation of
the same name and the name of the surviving corporation was changed to NACCO
Materials Handling Group, Inc. ("NMHG"). As of the effective date of this
Amendment and thereafter, NMHG will do business on its own behalf and under the
assumed business names of Hyster Company and Yale Materials Handling
Corporation.


Hyster Company and Hyster Credit Company desire to amend the Operating Agreement
to reflect this reorganization while retaining all the rights and obligations of
each party under the Operating Agreement.


AGREEMENT


In consideration of the foregoing, Hyster Company and Hyster Credit Company
agree as follows:
1-    On and after the effective date of this Amendment, when used in the
Operating Agreement the term "Hyster" shall mean NMHG and NMHG doing business as
Hyster Company and the term "NMHG" is substituted for the term "Hyster"
everywhere that it appears in the Operating Agreement.


2-    On and after the effective date of this Amendment, when used in the
Operating Agreement the term "Equipment" shall mean new fork lift trucks and
units of other construction and industrial equipment manufactured or distributed
by NMHG that bear Hyster Company trademarks or insignia, together with other
manufacturer's new equipment sold in conjunction with the above-described
equipment, plus accessories and attachments therefor, except that (i) in
connection with and for purposes of Rental Fleet Transportation and (ii) for
purposes of Article IV, "Equipment" shall not include and there is expressly
excluded therefrom any new fork lift trucks and units of other construction and
industrial equipment manufactured or distributed by NMHG that bear Yale
Materials Handling Corporation trademarks or insignia, nor shall it include
other manufacturer's new equipment sold in conjunction with such Yale
trademarked equipment or accessories and attachments therefor.


3-    All notices issued under Section 12.8 of the Operating Agreement shall be
sufficient if issued to NMHG at the following address:


NACCO Materials Handling Group, Inc.
2701 NW Vaughn, Suite 900
Portland, OR 97210
Attn: Vice President, General Counsel
and Secretary


and to Credit Company at both of the following addresses:


AT&T Commercial Finance Corporation
222 SW Columbia, Suite 800
Portland, OR 97201-6618
Attn: Operations Manager




--------------------------------------------------------------------------------






and
AT&T Commercial Finance Corporation
The Corporate Center
550 Cochituate Rd.
P.O. Box 9104
Farmingham, MA 01701
Attn: Chief Counsel




Except as expressly amended and restate herein, the Operating Agreement shall
remain in full force and effect in accordance with its terms.


Agreed to and signed on due authority as of the day and year first written
above.


HYSTER CREDIT COMPANY, a division of
AT&T COMMERCIAL FINANCE CORPORATION


By /c/Bradley D. Johnson


Title Vice President




HYSTER COMPANY


By /c/B. I. Bull
Vice President, Corporate Administration
Title    General Counsel & Secretary




NACCO MATERIALS HANDLING GROUP, INC.


By /c/B. I. Bull
Vice President, General
Title Counsel & Secretary




